Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Patent 10,170,534 B1).
Regarding claim 1, Kim teaches a display apparatus comprising: 5a substrate (100, fig. 4) having a display area (DA) and a peripheral area (PA) surrounding the display area (fig. 1); a first initialization voltage line (71) on the substrate; an organic film layer (113) on the first initialization voltage line and having a first contact hole exposing at least a portion of the first initialization voltage line; and 10a bridge wiring on the organic film layer corresponding to the peripheral area, and in contact with the first initialization voltage line through the first contact hole; and a plurality of pixels (“pixels P”, column 4, line 47) on the display area and each receiving an initialization voltage, wherein the organic film layer corresponding to the peripheral area has a groove or dummy hole (in 113, above TFT-P, fig. 4; or 111VH/113VH for claim 5) , each of the groove and the dummy hole being adjacent to the first contact hole, and wherein the first initialization voltage line is configured to transmit the initialization voltage (“ELVSS”, fig. 3, column 6, lines 15-18) to each of the plurality of pixels.  
Regarding claim 2, Kim teaches the display apparatus of claim 1, further comprising: a second initialization voltage line (71A in 111VH/113VH, fig. 4) on a same layer as the first initialization voltage line, wherein the organic film layer further has a second contact hole (111VH/113VH) exposing the 20second initialization voltage line at least partially, and wherein the bridge wiring (72 in 111VH/113VH) is in contact with the second initialization voltage line through the second contact hole.  
Regarding claim 3, Kim teaches the display apparatus of claim 2, wherein the bridge wiring comprises a 25first portion (72 in 111OP on the left of 340, fig. 4) extending in a first direction and in contact with the first initialization voltage line, and a second portion (72 in 13VH) extending in the first direction and in contact with the second initialization voltage line.  
Regarding claim 4, Kim teaches the display apparatus of claim 3, wherein the groove or the dummy hole is between the first portion and the second portion (fig. 4).  
Regarding claim 55, Kim teaches the display apparatus of claim 1, wherein the bridge wiring (72 above 71A-h, fig. 4) at least partially overlaps the groove (111VH/113VH), and comprises a step portion corresponding to the groove.  
Regarding claim 6, Kim teaches the display apparatus of claim 5, wherein a vertical distance (see “A” fig. 4 below) from the substrate to a portion of an upper surface of the bridge wiring overlapping the groove is 10less than a vertical distance (see “B” fig. 4 below) from the substrate to another portion of the upper surface of the bridge wiring other than the portion overlapping the groove.  

    PNG
    media_image1.png
    756
    848
    media_image1.png
    Greyscale

Regarding claim 7, Kim teaches the display apparatus of claim 1, further comprising a connection wiring (72 see fig. 1 below) on a same layer as the bridge wiring.  

    PNG
    media_image2.png
    677
    668
    media_image2.png
    Greyscale

Regarding claim 8, Kim teaches the display apparatus of claim 7, wherein the bridge wiring is integrated with the connection wiring (72, fig. 1 above).  
Regarding claim 9, Kim teaches the display apparatus of claim 7, wherein, from a plan view, the 20connection wiring is bent at least twice (72, fig. 1 above).  
Regarding claim 10, Kim teaches a display apparatus comprising: a substrate (100, fig. 4, see claim 1) has a display area and a peripheral area surrounding the display area; 25a first initialization voltage line on the substrate; a first organic film layer (111) on the first initialization voltage line and having a first contact hole (111OP left of 340) exposing at least a portion of the first initialization voltage line; a second organic film layer (113) on the first organic film layer and comprising a third contact hole (113OP left of 340) corresponding to the first contact hole; and-35-1194412/411598 a bridge wiring (72 on the left of 340) on the second organic film layer corresponding to the peripheral area, and in contact with the first initialization voltage line; and a plurality of pixels (“pixels P”, column 4, line 47) on the display area and each receiving an initialization voltage, wherein the second organic film layer corresponding to the peripheral area has a 5first dummy hole (113OP on the right of 340, fig. 4) adjacent to the first contact hole and the third contact hole, and wherein the first initialization voltage line is configured to transmit the initialization voltage (“ELVSS”, fig. 3, column 6, lines 15-18) to each of the plurality of pixels.  
Regarding claim 11, Kim teaches the display apparatus of claim 10, wherein the first organic film layer has a second dummy hole (111OP on the right of 340, fig. 4) corresponding to the first dummy hole.  
Regarding claim 1012, Kim teaches the display apparatus of claim 10, further comprising: a second initialization voltage line (71A in 111VH/113VH, fig. 4) on a same layer as the first initialization voltage line, wherein the first organic film layer further has a second contact hole (111VH) exposing the second initialization voltage line at least partially, 15wherein the second organic film layer further comprises a fourth contact hole (113VH) corresponding to the second contact hole, and wherein the bridge wiring (72 in 111VH and 113VH) contacts the second initialization voltage line through the second contact hole and the fourth contact hole.  
Regarding claim 2013, Kim teaches the display apparatus of claim 12, wherein the bridge wiring comprises a first portion (72 in 111OP left of 340, fig. 4) extending in a first direction (perpendicular to surface of substrate 100) and in contact with the first initialization voltage line, and a second portion (72 in 113VH) extending in the first direction and in contact with the second initialization voltage line, and the first dummy hole is between the first portion and the second portion.  
Regarding claim 14, Kim teaches the display apparatus of claim 13, wherein the second organic film layer further has a third dummy hole (in 113, near 71A-h above TFT-P, fig. 4) spaced from the first dummy hole and between the first portion and the second portion.  
Regarding claim 15, Kim teaches the display apparatus of claim 10, further comprising a connection wiring (72 near 72h, under DPX, fig. 4) on a same layer as the bridge wiring.  
Regarding claim 516, Kim teaches the display apparatus of claim 15, further comprising a light-emitting device (200, fig. 4) spaced, from a plan view, from the bridge wiring with the connection wiring therebetween, and arranged to correspond to the display area.  
Regarding claim 17, Kim teaches the display apparatus of claim 16, wherein the light-emitting device 10comprises: a pixel electrode (210, fig. 4) on a same layer as the bridge wiring; an intermediate layer (220) on the pixel electrode; and an opposite electrode (230) on the intermediate layer.  
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al (PG Pub 2019/0006442 A1).
Regarding claim 1518, Byun teaches a display apparatus comprising: a substrate (100, fig. 4) has a display area (DA) and a peripheral area (PA) surrounding the display area; 25a voltage wiring (71) on the substrate; a first organic film layer (111) on the first initialization voltage line and having a first contact hole (111H left of 340) exposing at least a portion of the voltage wiring; a second organic film layer (113) on the first organic film layer and comprising a third contact hole (113H left of 340) corresponding to the first contact hole; and-35-1194412/411598 a bridge wiring (72 on the left of 340) on the second organic film layer corresponding to the peripheral area, and in contact with the voltage wiring, wherein the second organic film layer corresponding to the peripheral area has a 5first dummy hole (VH) adjacent to the first contact hole and the third contact hole, and wherein a vertical distance from the substrate to a top surface of the dummy hole (top surface of 113, fig. 5) is greater than that from the substrate to a top surface of the voltage wiring (top surface of 71).
Regarding claim 19, Byun teaches the display apparatus of claim 18, further comprising:-37-1194412/411598 a plurality of pixels (paragraph [0077]) on the display area and each receiving a first scan signal (Sn-1 to T4, fig. 4), a second scan signal (Sn), a third scan signal (Sn-1 to T7), a data voltage (Dm), and an initialization voltage (Vint), wherein each one of the plurality of pixels comprises: 5a light-emitting device (OLED, fig. 4); a driving thin-film transistor (T1, compared fig. 4 to fig. 2 of the current application) configured to control a magnitude of current flowing through the light-emitting device based on a gate-source voltage; a storage capacitor (Cst) between a power line and a gate of the driving thin-film transistor; 10a scan thin-film transistor (T2) configured to transmit the data voltage to a source of the driving thin-film transistor, in response to the second scan signal; a compensation thin-film transistor (T3) configured to connect a drain of the driving thin-film transistor to the gate of the driving thin-film transistor, in response to the second scan signal; 15a gate initialization thin-film transistor (T4) configured to apply the initialization voltage to the gate of the driving thin-film transistor, in response to the first scan signal; and an anode initialization thin-film transistor (T7) configured to apply the initialization voltage to an anode of the light-emitting device, in response to the third 20scan signal.  
Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive. See rejection above.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“the voltage wiring is an initialization voltage line configured to transmit the initialization voltage to each of the plurality of pixels” (claim 19).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899